Citation Nr: 1537434	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-23 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a closed head injury, to include headaches and a neck disorder.  

2.  Entitlement to service connection for residuals of internal bleeding.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of dislocation of the left thumb.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1977 to September 1982 with subsequent service in the Army Reserves.  This case comes before the Board of Veterans Appeals (Board) on appeal from October 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and Seattle, Washington.

The Virtual Benefits Management System (VBMS) electronic claims file contains a February 2015 written brief by the Veteran's representative and records not relevant to the claims on appeal.  The Virtual VA electronic claims file contains VA outpatient treatment records dated from November 2008 to October 2011.  These records were associated with the record in July 2012, prior to the case being certified to the Board; however, in July 2012 the Veteran submitted a written waiver of any new and material evidence regarding his appeal and to have it considered by the Board.  The remaining records in the Virtual VA electronic claims file are duplicate copies of records in VBMS or the physical claims file.

The issues of entitlement to service connection for residuals of dislocation of the left thumb and for all residuals of a closed head injury, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had residuals of internal bleeding or a current disability thereof at any time during the appeal period or in close proximity thereto.

2.  In a December 2001 rating decision, the RO denied a claim for entitlement to service connection for residuals of dislocation of the left thumb.  The Veteran did not appeal or submit new and material evidence within one year of the decision.

3.  The evidence received since the December 2001 rating decision, regarding service connection for residuals of dislocation of the left thumb, is new and material.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of internal bleeding have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The December 2001 rating decision is final for the issue of entitlement to service connection for residuals of dislocation of the left thumb.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has been received since the December 2001 rating decision to reopen the claim of entitlement to service connection for residuals of dislocation of the left thumb.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable decision discussed below for the issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of dislocation of the left thumb, the Board finds that any issue with regard to the timing or content of notice provided to the Veteran is moot or represents harmless error.

With regard to the issue of entitlement to service connection for residuals of internal bleeding, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In addition, the notice requirements apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  In this case, the Veteran was provided adequate VCAA notice via August 2008 and October 2009 letters, which were followed by an October 2009 readjudication in the statement of the case.   

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs) and service personnel records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative.  No examination was provided, however, the Board finds that such is not required to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Here, there is no current disability and the Veteran's statements have not provided evidence of a persistent or recurring symptoms of any such disability.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection for Left Thumb Disorder

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For example, lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)/

The Veteran has submitted various statements reporting internal bleeding during service.  Upon review of the evidence of record, the Board finds that there are no current residuals of internal bleeding or a current disability thereof at any time since he filed this claim in January 2008, in close proximity thereto, or at some point thereafter.  

Review of the Veteran's STRs show that in January 1980 he complained of urinating blood after a fall on railroad tracks.  He fell forward on his face while passing over a railroad and his abdomen on the left side and left epigastric area was crushed with the rail.  He arrived at a United States Air Force hospital in Wiesbaden, Germany with gross and total hematuria with terminal dysuria and was discharged approximately 15 days later with the diagnosis of kidney contusion, left with abnormal intravenous pyelogram (IVP).  Subsequent STRs document his complaint of stomach pain for one day and diagnosis of gastritis in October 1980 and complaint of stomach pain for three days with diagnosis of a stomach ache in May 1981.  In May 1982, the Veteran underwent a gastrointestinal consultation following complaints of abdominal pain for three hours.  The report noted a sudden onset of diarrhea and abdominal pain for one day with no limitation on activity level for duty.  At the time of separation from service, the August 1982 examination report noted no abnormalities after clinical evaluation and the Veteran marked "yes" on the Report of Medical History for having or ever having had a history of kidney stone or blood in urine.  Thereafter, the Veteran underwent an April 1983 entrance examination for the Army Reserves which, again, revealed no abnormalities after clinical evaluation.  On the April 1983 Report of Medical History, the Veteran noted his hospitalized treatment in Germany for his accident on the railroad tracks.  The examining physician noted blunt trauma to the abdomen in 1981 followed with hematuria of 1 week; no hematuria since and no residuals.  The physician concluded it was not considered disabling.

VA treatment records dated from November 2007 to October 2011 were obtained and associated with the record and do not show any complaints, treatment, or diagnoses of a current disability or residuals of his documented in-service kidney contusion and hematuria.  Although the Veteran submitted a February 2009 NOD and May 2010 substantive appeal, in which he reiterated the in-service accident on the railroad tracks, he has not provided any more information regarding any current residuals that may exist from his January 1980 in-service injury.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for residuals of internal bleeding.  The Veteran has been advised on multiple occasions that he must identify a current disability that is associated with his active duty service, yet he has not done so.  See August 2008 notice letter; October 2008 and January 2009 rating decisions; September 2009 statement of the case.  The existence of a current disability is an essential element of a claim for VA disability compensation.  38 U.S.C.A. § 1131.  Thus, there is no basis upon which to award service connection in this case.

New and Material Evidence for Residuals of Dislocation of the Left Thumb

Again, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden, 381 F.3d at 1166-67.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  

In a December 2001 rating decision, the RO denied the Veteran's claim due to the absence of a current disability.  The Veteran did not perfect his appeal by filing a NOD.  As such, the Board finds that new and material evidence was not received within one year of the December 2001 decision.  Therefore, the December 2001 rating decision is final for the issue of entitlement to service connection for residuals of dislocation of the left thumb.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

At the time of the December 2001 rating decision, the evidence included a June 2001 claim and STRs which document multiple complaints and treatment for the left thumb.

The additional evidence received since the December 2001 rating decision includes duplicate copies of the Veteran's STRs and a February 2010 VA treatment record which was not previously associated with the record.  This record documents deformity in the Veteran's left first metacarpophalangeal (MCP) joint, tender to palpation.  Such evidence is pertinent to the element of a current disability, which was not established at the time of the December 2001 rating decision.

As a result, the Board finds that the newly received evidence is new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Service connection for residuals of internal bleeding is denied.

As new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of dislocation of the left thumb, the claim is reopened.


REMAND

A remand is needed for the remaining issues on appeal to obtain any outstanding VA treatment records and VA examinations and medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the issue of entitlement to service connection for residuals of dislocation of the left thumb, remand is required for a VA examination.  As noted above, a February 2010 VA treatment record reveals deformity in the Veteran's left first MCP joint.  Moreover, the Veteran complained of pain in his thumbs in a January 2010 VA record.  Review of the STRs document the following:  injury to the left hand with objective swelling and tenderness of the first joint of the thumb, assessment of a sprain, and assigned limited use of the left hand for one week (November 1979); complaint of tenderness in the left thumb, dislocation which he fixed himself in 1978 and November 1979, and assessment of possible joint damage (December 1979); trauma to the left thumb for 10 days while participating in the layout of vehicle equipment and assessment of a bruised left thumb and gamekeeper's thumb (September 1980); continued pain in left thumb secondary to gamekeeper's thumb (March 1981); and complaint of pain in the left thumb for three days after involvement in a fight, pain up his left arm from the thumb, and assigned limited use of the left hand for 30 days (August 1981).  In light of the Veteran's current deformity in the left thumb, documented in-service complaints and treatment for the left thumb, and suggested onset of residuals of dislocation of the left thumb, a VA examination and medical opinion is needed. 

With regard to the issue of entitlement to service connection for residuals of an inservice closed head injury, remand is required for a VA examination.  The Veteran has reported headaches and a neck injury due to in inservice head injury.  He has asserted that these have been continuous since service discharge.  In his January 2008 claim, he reported a head injury in 1982 with subsequent treatment at a hospital at Fort Hood, Texas.  In a February 2009 submission, he reported that in 1982 he was assigned to Fort Hood as charge of quarters (CQ) to his barracks on a particular day.  While completing CQ duties, he encountered a fellow soldier who was mad about using a broken washing machine and punched and slammed the Veteran to the floor.  He woke up in the emergency room in a military hospital.  In his May 2010 substantive appeal, the Veteran further noted that while assigned as CQ, he was picked up and thrown to the floor, head first, to a cement floor by the fellow upset soldier.  The STRs also show emergency treatment in July 1981 for a laceration above the left eye and trauma to the back after assaulted by German nationalists and that after the July 1982 close head injury he underwent diagnostic testing of the cervical spine which revealed no significant abnormality.  

Review of the STRs reveal a July 1982 closed head injury, allegedly incurred when attacked by an unknown assailant while on CQ, while on duty.  He was struck with a cue ball and kicked in the abdomen.  He was treated at Darnall Army Community Hospital for two days and condition on discharge was noted as good with no activity limitations, no surgery, and no medications.  At the time of service separation, on the August 1982 Report of Medical History, the Veteran marked "yes" for having or ever having had a history of a head injury and the examiner noted a head injury with loss of consciousness in July 1982.  Upon clinical evaluation at the August 1982 separation examination, no abnormalities were noted.  An April 1983 entrance examination for the Army Reserves also revealed no abnormalities after clinical evaluation.  On the April 1983 Report of Medical History, the examining physician noted laceration and contusion to head in July 1982 with no residuals and not considered disabling.

Since separation from service and the Veteran filing this claim on appeal in January 2008, the evidence of record shows that VA treating providers have noted the following:  a past medical history of brain concussion; history of severe TBI with cognitive deficit and mood disorder; and a history of severe brain injury and severe TBI.  VA treatment records dated in November 2007 and October 2008 note cervical spine degenerative disc disease and moderate degenerative changes.  VA treatment records also show the Veteran's complaints and treatment for chronic headaches since the in-service head injury; however, a treating physician in November 2009 noted the Veteran "was a mechanic and tends to hit his head many times which might be contributing to his headaches."  A medical opinion is thus necessary to determine whether there are any residuals related to the closed head injury - to include headaches, a neck disorder, and/or a psychiatric disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include all records since 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After associating all records with the claims file, obtain a VA examination to determine the nature and etiology of any residuals of dislocation of the left thumb that may be present.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.

First, the examiner must indicate whether the Veteran has had any residuals of dislocation of the left thumb that have been present since he filed his claim in January 2008 or within close proximity thereto, to include deformity of the left first MCP joint.

Second, if there are any diagnosed disorders, the examiner must opine as whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

The examiner must address the following:  1) the February 2010 VA record; and 2) relevant STRs, including those dated November 1979, December 1979, September 1980, March 1981, and August 1981.

4.  After all records are associated with the claims file, obtain a VA examination to determine the nature and etiology of any residuals of the closed head injury that may be present.  If more than one examination or examiner is necessary to complete this request, such examination shall be ordered.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. The examiner must elicit a full history, to include all claimed residuals, of this claimed disorder from the Veteran.  

First, the examiner must address whether there are any residuals of the closed head injury during service.  The examiner must expressly address whether there are any headaches, any psychiatric disorders, a TBI, or neck disorders.  

Second, regarding headaches, the examiner must provide the following opinion:  is it at least as likely as not that the disorder manifested during service or is otherwise related to the Veteran's military service, to include as due to the closed head injury?

Third, regarding TBI, the examiner must provide the following opinion:  is it at least as likely as not that the disorder manifested during service or is otherwise related to the Veteran's military service, to include as due to the closed head injury?

Fourth, regarding the neck disorder, the examiner must provide the following opinion:  is it at least as likely as not that the disorder manifested during service or is otherwise related to the Veteran's military service, to include as due to the closed head injury?

Fifth, regarding any psychiatric disorder, the examiner must provide the following opinion:  is it at least as likely as not that the disorder manifested during service or is otherwise related to the Veteran's military service, to include as due to the closed head injury?

The examiner must address the following:  1) STRs dated in July 1981 noting a laceration above the left eye and trauma to the back after assaulted by German nationalists; 2) STRS dated in July 1982 noting a closed head injury; 3) STRs dated in August 1982 and April 1983; 4) VA treatment records diagnosing a past medical history of brain concussion; history of severe TBI with cognitive deficit and mood disorder; and a history of severe brain injury and severe TBI; 5) VA treatment records diagnosing cervical spine degenerative disc disease and moderate degenerative changes; 6) VA treatment records showing the Veteran's complaints and treatment for chronic headaches; 7) a November 2009 VA record noted that the Veteran "was a mechanic and tends to hit his head many times which might be contributing to his headaches"; and 8) the Veteran's history as provided at the examination. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


